The only contention of appellant, in his motion for rehearing is, in substance, that the commission of the alleged offense can not be established by res gestae evidence alone. The res gestae of any transaction, which is the transaction itself speaking, testified to by witnesses, is regarded by all the authorities as a very high class of testimony. In this case this offense was not proven by res gestae statements alone. The physical facts testified to by some of the witnesses and the testimony of Mrs. Needham herself in connection with the res gestae statements proven were amply sufficient to prove the offense. The testimony is substantially recited in the original opinion to which there is no objection by appellant.
The motion is overruled.
Overruled. *Page 82